Citation Nr: 1104224	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).    


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that established service connection for 
PTSD, and assigned a 10 percent disability evaluation for the 
disorder.  In a subsequent January 2009 rating decision, the 
Veteran's claim for PTSD was reevaluated and increased to a 50 
percent disability evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of an initial 
increased rating in excess of 50 percent for post traumatic 
stress disorder (PTSD).  

The Veteran contends that his PTSD is worse than the 50 percent 
evaluation assigned.  The Veteran was provided a VA examination 
for PTSD in January 2008.  In a statement submitted to the VA in 
January 2009, the Veteran stated that he was seeking psychiatric 
treatment for his PTSD symptoms.  Additionally, he stated that 
none of the treatment was working, and his doctors continued to 
increase his medication.  Furthermore, the Veteran reported 
possible suicidal thoughts.  

In this particular case, the January 2008 VA examination is too 
remote in time to address the current severity of the Veteran's 
service-connected PTSD.  See also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that his disability had 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Therefore, the Board must remand 
this matter to afford the Veteran an opportunity to undergo a VA 
examination to assess the current nature, extent, and severity of 
his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that the Veteran was 
receiving periodic treatment for his PTSD up through January 
2009.  However, no subsequent VA medical records associated with 
that disability have yet been associated with the claims folder.  
Because it appears that there may be outstanding VA medical 
records dated after January 2009 that may contain information 
pertinent to his claim, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The appellant should also be offered the 
opportunity to submit any private treatment records in support of 
his claim.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the appellant's 
outstanding VA treatment records dated from 
January 2009 to the present.  Any attempts to 
obtain these records and responses received 
thereafter should be associated with the 
appellant's claims file.  The appellant 
should also be offered the opportunity to 
submit any private treatment records in 
support of his claim.

2)	After obtaining any available treatment 
records, the Veteran should be scheduled for 
a new VA examination to determine the current 
level of severity of his service-connected 
PTSD.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should note in the 
examination report that the claims folder and 
the remand have been reviewed.  All necessary 
testing should be provided.

The examiner should write a comprehensive 
report discussing the current severity of the 
Veteran's PTSD, with particularity to the 
criteria for the appropriate diagnostic 
codes.  The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  
Thereafter, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


